HAWTHORNE, Justice
(dissenting).
I am of the opinion that the State of Louisiana is without power to levy and collect the taxes here involved, and that the judgment of the district court should be affirmed.
The lands on which the gas was gathered and from which the oil and gas were produced are a part of Barksdale Air Force Base, a military air base owned by the United States, and under the stipulation of facts and the exhibits. attached these lands in my opinion are under the exclusive jurisdiction of the United States by virtue of the provisions of Article I, § 8, Clause 17, of the Constitution of the United States *399and Louisiana Act No. 12 of 1898 as amended by Act No. 31 of 1942, in which the State of Louisiana surrendered and granted the right of exclusive jurisdiction to the United States.
Since the United States is vested with exclusive jurisdiction, the State is without power to levy and collect the taxes under the holding of the Supreme Court of the. United States in the case of Surplus Trading Co. v. Cook, 281 U.S. 647, 50 S.Ct. 455, 74 L.Ed. 1091. See also S. R. A., Inc., v. State of Minnesota, 327 U.S. 558, 66 S.Ct. 749, 90 L.Ed. 851.
I respectfully dissent.